Citation Nr: 1454413	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-17 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for stroke residuals, claimed as due to radiation exposure.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO); a transcript of that hearing has been associated with the claims file.

The Veteran was scheduled to testify at a Board hearing in October 2014, but he did not appear.  He has not offered good cause for his failure to appear.  Thus, his request to testify at a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Board notes that in a September 2013 statement, the Veteran's representative claimed that the Veteran's service-connected bilateral hearing loss has impacted his ability to work.  As the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been raised, but has not yet been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, the Board refers the issue entitlement to a TDIU to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral foot disorder and entitlement to SMC is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's assertions as to in-service radiation exposure are not substantiated and he has not been diagnosed with any disability associated with radiation exposure.

2.  The Veteran's stroke disability was not shown in service or for many years thereafter, and there is no competent, persuasive evidence or opinion even suggesting that there exists a medical nexus between any currently claimed stroke residuals and any in-service event, injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for stroke residuals are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In May 2011, the Veteran was sent a letter that advised him of the evidence and information necessary to substantiate his claim for service connection for a stroke, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records are unavailable for review.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In light of the unavailability of the service treatment records, in September 2011, the RO prepared a Formal Finding of Unavailability outlining its attempts to obtain such records.  Further, in an October 2011 letter, the RO notified the Veteran that his records were unavailable and requested that he submit any such records in his possession and also notified him of documents that could substitute for his service treatment records.  To date, the Veteran has not submitted any additional records.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.

The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of his stroke.  However, as discussed further below, VA has no obligation to arrange for the Veteran to undergo examination or to obtain a medical opinion in connection with this matter.

The Veteran offered testimony before a DRO at a hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 hearing, the DRO noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's stroke residuals, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer. 38 C.F.R. § 3.309(d)(2).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his stroke was caused by in-service radiation exposure during his service in Hokkaido, Japan.  He has not alleged that his stroke had its onset during service.

With regards to the Veteran's contention that his stroke was caused by purported in-service exposure to radiation, the evidence of record demonstrates that the Veteran does not qualify as a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  There is no evidence of record that the Veteran had on-site participation in a test involving the atmospheric detonation of a nuclear device; participated in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; and he was not interred as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation.  There is no evidence that the Veteran had  service in which as part of his official duties, he was present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  Accordingly, the Veteran does not qualify as a "radiation-exposed veteran."  

Additionally, the Veteran does not have one of the above-listed radiogenic diseases under 38 C.F.R. § 3.311.  The Veteran's claim is for residuals of a stroke, which is not listed as a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  As such, the Veteran does not benefit from the special development procedures provided in 38 C.F.R. § 3.311, to include contacting the Department of the Navy, Naval Dosimetry Center, to obtain any available records concerning the Veteran's exposure to radiation, such as a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), since the evidence does not reflect that he suffers from a radiogenic disease.

The Board also notes that the Veteran's stroke is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The fact that the Veteran is not entitled to service connection as a result of exposure to ionizing radiation under 38 C.F.R. § 3.309(d)(3) and 38 C.F.R. § 3.311 does not preclude an evaluation as to whether the veteran is entitled to service connection on a direct basis under 38 C.F.R. § 3.303.  However, the Board finds that there is no basis for an award of service connection on a direct basis. 

The Board notes that the Veteran's service treatment records (STRs) are unavailable for review.  However, the Veteran has not argued that his stroke had its onset during service.  The first documented evidence of any stroke disability was in January 2003-50 years after his separation from service.  The Board points out that the passage of many years between the Veteran's active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, there is no medical opinion evidence or opinion that suggests a medical nexus between service and any current stroke residuals.  Moreover, on these facts, VA is not required to arrange for a VA examination or to otherwise obtain a medical opinion in this regard.  The first indication of stroke was noted many years after the Veteran's discharge from service.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, for the reasons stated above, the Board finds that there is no competent, credible-and, hence, persuasive-evidence that the Veteran had any in-service injury or event related to his current stroke residuals.  As discussed, above the Veteran does not qualify as a "radiation-exposed veteran" and he has not been diagnosed with a radiogenic disease.  Furthermore, the Veteran does not contend that his current disability is related to any in-service event other than alleged exposure to radiation.  As such, the Board finds that this claim does not meet the fundamental requirements necessary to obtain an opinion addressing the etiology of the Veteran's stroke disability.  To do so, in this case would, in essence place the examiner in the role of a fact finder, a role that is the responsibility of the Board.  In other words, any medical opinion which provided a nexus between current stroke disability and service would necessarily be based solely on the Veteran's current uncorroborated assertions as to radiation exposure during service.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Simply stated, arranging for the Veteran to undergo examination or to otherwise obtain a medical etiology opinion in connection with either claim under the circumstances presented would be of no use.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles, 16 Vet. App. at 374-75; 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the etiology of the Veteran's stroke disability.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, as for the Veteran's own lay assertions as to the etiology of his stroke, the Board notes the Veteran, as a layperson, is certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his or her own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran's stroke residuals are related to service is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for stroke residuals must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for stroke residuals is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran maintains that he has a bilateral foot disorder due to active duty service.  April 2012 VA treatment notes show that the Veteran has been diagnosed with osteoarthritis.  As noted above, the Veteran's STRs are unavailable for review.  However, he has contended that he injured his feet in service due to forced marches when he was stationed in Hokkaido, Japan.  See November 2012 DRO Hearing Transcript.  No medical opinion has been obtained with respect to whether the Veteran's bilateral foot disorder had its onset in, or is otherwise medically-related to, service.  However, given the Veteran's credible assertion of foot pain during service, the medical diagnoses of current disability, and the Veteran's assertions as to a relationship between the two, the Board finds that an examination and medical opinion are needed to resolve the claim for service connection for a bilateral foot disorder See 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon, 20 Vet. App. at 81.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, the AOJ  should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

The Board notes that the Veteran receives treatment from the Togus, Maine VA Medical Center (VAMC).  The most recent records contained in the claims file are dated in January 2013.  Therefore, while on remand, all outstanding treatment records from the Togus VAMC dated from January 2013 to the present should be obtained.

Finally, the Board finds that the claim of entitlement to SMC based on the need for regular aid and attendance might be impacted by the resolution of the claim of entitlement to service connection for a bilateral foot disorder.  Under these circumstances, the Board finds that the claim for SMC is inextricably intertwined with the issue of service connection for a bilateral foot disorder.  Thus, a decision at this time by the Board with respect to the SMC claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated from January 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5104A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA foot examination, by an appropriate physician, at a VA medical facility.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should note any current foot disabilities.  As to each diagnosed foot disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability its onset in service or is otherwise related to service. 

The examiner should provide reasons for the opinion that take into account the Veteran's reports of his in-service symptom.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner must clearly so state and explain why.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including the claim for entitlement to SMC, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


